Exhibit 10.2

 

AMENDMENT No. 6 TO STOCK PURCHASE AGREEMENT

 

THIS AMENDMENT No. 6 TO STOCK PURCHASE AGREEMENT, dated as of April 20, 2005
(the “Amendment”), is entered into by and among TEM Puerto Rico, Inc., a
corporation organized under the laws of the Commonwealth of Puerto Rico and a
successor in interest to Telefónica Larga Distancia de Puerto Rico, Inc., a
corporation formed under the laws of the Commonwealth of Puerto Rico (the
“Purchaser”), ClearComm, L.P., a limited partnership organized under the laws of
Delaware (the “Seller”), and NewComm Wireless Services, Inc., a corporation
formed under the laws of the Commonwealth of Puerto Rico (the “Company”).  The
Purchaser, together with the Seller and the Company, are collectively referred
to herein as the “Parties” and each individually as a “Party.”

 

W I T N E S S E T H:

 

WHEREAS, the Purchaser and the Seller have previously entered into a Stock
Purchase Agreement, dated as of March 12, 2002 (as the same may be amended from
time to time, the “Agreement”), pursuant to which, subject to the terms and
conditions of the Agreement, at the Closing the Seller will sell to the
Purchaser, and the Purchaser will purchase from the Seller, such number of
Shares of the Company such that, upon conversion of the Convertible Securities
and the acquisition of the Shares to be purchased thereunder, the Purchaser
shall own 50.1% of the issued and outstanding equity interests of the Company on
a fully-diluted basis;

 

WHEREAS, the Purchaser has determined to convert the Convertible Securities at
this time, in accordance with the Settlement Agreement and Mutual Release,
entered into as of the date hereof, but the Parties have determined that the
purchase of a controlling interest pursuant to the Agreement should be converted
into an option for the Purchaser and deferred for three (3) years as set forth
herein;

 

WHEREAS, pursuant to Section 10.08 of the Agreement, the Agreement may be
amended with the written consent of the parties thereto; and

 

WHEREAS, the Parties hereto desire to amend the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and
intending to be legally bound hereby, the parties hereto agree as follows:

 

ARTICLE I


DEFINITIONS

 


SECTION 1.1                   DEFINED TERMS.  CAPITALIZED TERMS USED HEREIN BUT
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN
THE AGREEMENT.


 

“Settlement Agreement and Mutual Release” shall mean that certain settlement
agreement and mutual release by and among by and among the Company, Telefónica
Móviles S.A., a corporation organized under the laws of Spain, the Purchaser,
the Seller, and the other parties named therein.

 

--------------------------------------------------------------------------------


 

ARTICLE II


AMENDMENTS

 


SECTION 2.1                   AMENDMENT TO SECTION 1.01.  THE DEFINED TERM
“PROJECT FINANCING FACILITY” IS HEREBY DELETED FROM SECTION 1.01 (DEFINITIONS).


 


SECTION 2.2                   AMENDMENT AND RESTATEMENT OF SECTION 2.01. 
SECTION 2.01 OF THE AGREEMENT (PURCHASE AND SALE OF THE SELLER SHARES) IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Upon the terms and subject to the conditions of this Agreement, at the Closing,
the Seller shall sell to the Purchaser, and the Purchaser shall purchase from
the Seller all of the Seller’s right, title and interest in such number of
Shares, such that, after giving effect to such sale, the Purchaser shall own
50.1% of the issued and outstanding equity interest of the Company on a
fully-diluted basis, assuming the conversion into Shares of all the Convertible
Securities in the amounts set forth in Section 3.02 of the Disclosure
Schedule (the “Seller Shares”).  It is expressly agreed and acknowledged that,
irrespective of the number of Shares owned by the Purchaser immediately prior to
the Closing (it being understood that at such time the Purchaser may own less
than 49.9% of the then issued and outstanding equity interests of the Company in
the event the Purchaser’s equity interest is diluted as a result of a capital
increase of the Company or otherwise and assuming that the Purchaser shall not
have, directly or indirectly, disposed of its Shares (whether by sale, exchange,
merger, assignment, conveyance, transfer of otherwise)), the number of Seller
Shares to be sold by the Seller to the Purchaser at the Closing shall be
sufficient to result in the Purchaser owning immediately after Closing an
aggregate number of Shares equal to 50.1% of the then issued and outstanding
equity interests of the Company on a fully-diluted basis.  It is further agreed
and acknowledged that, in the event the Seller does not own enough Seller Shares
to satisfy its obligations under this Section 2.01, the Company shall issue to
the Purchaser pursuant to and under the terms and conditions of the Shareholders
Agreement and at a price per share based upon the Equity Valuation such number
of shares as shall be necessary to permit the Purchaser to own 50.1% of the
issued and outstanding equity interest of the Company after such issuance.”

 


SECTION 2.3                   AMENDMENT AND RESTATEMENT OF SECTION 2.02(A). 
SECTION 2.02(A) OF THE AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ AS
FOLLOWS:


 

“As payment in full for the Seller Shares, Purchaser shall pay, in the manner
set forth in Section 2.06, the Purchase Price, as

 

2

--------------------------------------------------------------------------------


 

determined in accordance with Sections 2.02(b), (c), and (d) hereof.”

 


SECTION 2.4                   AMENDMENT OF SECTION 2.02(C).  THE LAST SENTENCE
OF SECTION 2.02(C) OF THE AGREEMENT (PURCHASE PRICE) IS HEREBY AMENDED BY ADDING
THE FOLLOWING CLAUSE AT THE END THEREOF:


 

“, provided for the avoidance of doubt, that in the event Seller Shares
necessary to obtain the control of the Company (the “Control Shares”) are
acquired by the Purchaser from the Seller, the Purchase Price to be delivered by
the Purchaser to the Seller shall not include any premium (whether such premium
is an imputed premium for “control” or the Premium defined in the Settlement
Agreement and Mutual Release) with respect to such Control Shares, and the
Premium shall be paid pursuant to and under the terms and conditions of the
Settlement Agreement and Mutual Release.

 


SECTION 2.5                   INCLUSION OF NEW SECTION 2.02(D).  A NEW
SECTION 2.02(D) SHALL BE INCLUDED TO READ AS FOLLOWS:


 

“Notwithstanding paragraphs (b) and (c) above, in the event within the three
months prior to the receipt of the Purchase Notice (as defined in
Section 2.03(a)), a Liquidity Valuation or a Revised Liquidity Valuation, as the
case may be, has been delivered in accordance with Section 2.1(b) and (c) of the
Sale Agreement, the latest of such valuation shall be deemed to be the Equity
Valuation for purposes of determining the Purchase Price as set forth in
paragraph (c) above.  Such Equity Valuation shall bear interest at a rate equal
to LIBOR+1% starting to accrue on the notification of the valuation until the
satisfaction of the conditions set forth in Section 7.01(c) and 7.02(c).”

 


SECTION 2.6                   AMENDMENT AND RESTATEMENT OF SECTION 2.03(A). 
SECTION 2.03(A) OF THE AGREEMENT (PRE-CLOSING AND CLOSING) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“At such time as the Purchaser believes that all of the conditions to Closing
contained in Sections 7.01 (except for 7.01(c)) and 7.02 (except for 7.02(c))
have been satisfied or waived, or at any time thereafter before the termination
of this Agreement, the Purchaser shall have the right, but not the obligation,
in its sole and absolute discretion, to deliver a written binding notice (the
“Purchase Notice”) to the Seller indicating the Purchaser’s intention to acquire
the Seller Shares upon the terms and subject to the conditions of the Agreement.

 

3

--------------------------------------------------------------------------------


 

The Parties agree to cooperate in good faith and use their commercially
reasonable best efforts to take or cause to be taken all actions and do or cause
to be done all things necessary, proper, advisable or required to obtain the
satisfaction of the conditions set forth in Section 7.01(c) and
7.02(c) (including, without limitation, completing such steps as were necessary
for the obtaining of the authorization granted on August 12, 2004 by the FCC to
the Purchaser relating to the transfer of control of NewComm to the Purchaser)
after the delivery and reception of the Purchase Notice.

 

Within five (5) days of the later to occur of (i) the receipt by the Purchaser
of the Equity Valuation report from the investment bank and (ii) the
satisfaction of the conditions set forth in Section 7.01(c) and 7.02(c), a
pre-closing will be held at the offices of the Purchaser’s New York counsel,
Simpson Thacher & Bartlett LLP, or such other location as the Purchaser may
advise, at 10:00 A.M. New York time.  At such pre-closing, the Parties shall
provide evidence to each other that each of the applicable conditions for the
pre-closing has been satisfied and shall deliver to each other all consents,
approvals, waivers and certificates specified in Sections 7.01 and 7.02 and any
and all other corporate documents contemplated in this Agreement.  If the
Purchaser agrees that all the conditions for the pre-closing are satisfied, the
date of the pre-closing shall be deemed to be the pre-closing date (the
“Pre-Closing Date”).”

 


SECTION 2.7                   AMENDMENT AND RESTATEMENT OF SECTION 2.04. 
SECTION 2.04 OF THE AGREEMENT (CLOSING DELIVERIES BY THE SELLER) IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“At the Closing the Seller shall deliver or cause to be delivered to the
Purchaser:

 


(A)          THE STOCK CERTIFICATES FOR THE SELLER SHARES DULY ENDORSED TO
PURCHASER;


 


(B)         A CERTIFICATE OR CERTIFICATES TO THE EFFECT THAT THE CONDITIONS TO
CLOSING IN SECTION 7.02 HEREIN HAVE BEEN SATISFIED;


 


(C)          THE CORPORATE RECORDS; AND


 


(D)         THE CERTIFICATES AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 7.02.”


 


SECTION 2.8                   AMENDMENT AND RESTATEMENT OF SECTION 2.05. 
SECTION 2.05 OF THE AGREEMENT (CLOSING DELIVERIES BY THE PURCHASER) IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“At the Closing the Purchaser shall deliver or cause to be delivered to the
Seller:

 


(A)          THE CASH PAYMENT FOR THE SELLER SHARES BEING TRANSFERRED
CONSTITUTING THE PURCHASE PRICE FOR THE SELLER SHARES;

 

4

--------------------------------------------------------------------------------


 


(B)         THE CASH PAYMENT, IF ANY, FOR THE SHARES BEING ISSUED BY THE COMPANY
PURSUANT TO SECTIONS 2.01 AND 2.07 HEREOF;


 


(C)          A CERTIFICATE TO THE EFFECT THAT THE CONDITIONS IN SECTION 7.01
HAVE BEEN SATISFIED;


 


(D)         A RECEIPT FOR THE SELLER SHARES BEING TRANSFERRED; AND


 


(E)          THE CERTIFICATES AND OTHER DOCUMENTS REQUIRED TO BE DELIVERED
PURSUANT TO SECTION 7.01.”


 


SECTION 2.9                   AMENDMENT TO ARTICLE II.  ARTICLE II IS HEREBY
AMENDED BY ADDING A SECTION 2.07 AT THE END THEREOF:


 

“At the Closing, to the extent the number of Seller Shares to be transferred by
the Seller to the Purchaser pursuant to Section 2.01 hereof shall not be
sufficient to permit the Purchaser to own 50.1% of the issued and outstanding
equity interest of the Company, the Company shall issue to the Purchaser such
number of shares as shall be necessary to permit the Purchaser to own 50.1% of
the issued and outstanding equity interest of the Company after such issuance.”

 


SECTION 2.10             AMENDMENT OF SECTION 7.01.  SECTION 7.01 OF THE
AGREEMENT (CONDITIONS TO OBLIGATIONS OF THE SELLER) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“The obligations of the Seller to consummate the transactions contemplated by
this Agreement shall be subject to the fulfillment or waiver by the Seller
(other than those conditions in Sections 7.01(a) and 7.01(c) which may not be
waived) at or prior to the Closing, of each of the following conditions:

 


(A)          REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER CONTAINED IN THIS AGREEMENT SHALL HAVE BEEN TRUE AND
CORRECT WHEN MADE AND SHALL BE TRUE AND CORRECT AS OF THE CLOSING, WITH THE SAME
FORCE AND EFFECT AS IF MADE AS OF THE CLOSING DATE, OTHER THAN SUCH
REPRESENTATIONS AND WARRANTIES AS ARE MADE AS OF ANOTHER DATE, WHICH SHALL BE
TRUE AND CORRECT AS OF SUCH DATE, AND THE COVENANTS AND AGREEMENTS CONTAINED IN
THIS AGREEMENT TO BE COMPLIED WITH BY THE PURCHASER ON OR BEFORE THE CLOSING
SHALL HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS.


 


(B)         NO ORDER.  NO GOVERNMENTAL ORDER (OTHER THAN A GOVERNMENTAL ORDER
RELATING TO THE MATTERS SET FORTH IN (C)(I) BELOW) SHALL BE THREATENED OR BE IN
FORCE AND EFFECT AGAINST THE PURCHASER RESTRAINING OR MATERIALLY AND ADVERSELY
ALTERING THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.


 


(C)          CONSENTS AND APPROVALS.  THE PURCHASER, THE SELLER AND THE COMPANY,
AS APPLICABLE, SHALL HAVE RECEIVED ALL AUTHORIZATIONS, CONSENTS, ORDERS AND
APPROVALS FROM ALL GOVERNMENTAL AUTHORITIES AND OFFICIALS AND THE REQUIRED THIRD
PARTY UNDER THE LOAN DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION (I) THE APPROVAL,
OR EXTENSION THEREOF, AS THE CASE

 

5

--------------------------------------------------------------------------------


 


MAY BE, BY THE FCC OF APPLICATION TO TRANSFER CONTROL OF THE COMPANY TO THE
PURCHASER (INCLUDING APPROVAL OF FOREIGN OWNERSHIP), AND SUCH FCC APPROVAL IS
NOT SUBJECT TO FURTHER  REVIEW, MODIFICATION, APPEAL, REVOCATION OR SUSPENSION
AND (II) IF APPLICABLE, THE PURCHASER AND THE SELLER SHALL HAVE RECEIVED NOTICE
FROM THE UNITED STATES DEPARTMENT OF JUSTICE AND THE FTC THAT SUCH GOVERNMENTAL
ENTITIES HAVE TERMINATED THE APPLICABLE NOTIFICATION PERIOD OR SUCH NOTIFICATION
PERIOD SHALL HAVE EXPIRED WITHOUT REQUIREMENTS FOR THE SALE OR DISPOSITION OF
ASSETS OR LIMITING THE PURCHASER OR THE COMPANY IN THE CONDUCT OF ITS BUSINESS.”


 


(D)         TRANSACTION DOCUMENTS.  EACH OF THE TRANSACTION DOCUMENTS SHALL HAVE
BEEN ENTERED INTO BY THE APPLICABLE PARTIES THERETO (OTHER THAN THE SELLER) AND
EACH SHALL BE IN FULL FORCE AND EFFECT.  THE PURCHASER SHALL NOT HAVE TAKEN OR
FAILED TO TAKE ANY ACTIONS WHICH CONSTITUTES, OR WITH THE PASSAGE OF TIME OR
NOTICE WOULD CONSTITUTE, A MATERIAL BREACH OF ANY OF THE TRANSACTION DOCUMENTS,
WHICH MATERIAL BREACH (I) IS NOT CAPABLE OF BEING CURED OR (II) HAS NOT BEEN
CURED WITHIN THIRTY (30) DAYS AFTER THE PURCHASER RECEIVES WRITTEN NOTICE OF
SUCH BREACH FROM THE SELLER.


 


(E)          LONG TERM FINANCING.  THE COMPANY SHALL HAVE ENTERED INTO THE LONG
TERM FINANCING (AS SUCH TERM IS DEFINED IN SETTLEMENT AGREEMENT AND MUTUAL
RELEASE) AND BORROWINGS THEREUNDER HAVE BEEN MADE AVAILABLE TO THE COMPANY.”


 


SECTION 2.11             AMENDMENT OF SECTION 7.02.  SECTION 7.02 OF THE
AGREEMENT (CONDITIONS TO OBLIGATIONS OF THE PURCHASER) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“The option of the Purchaser to consummate the transactions contemplated by this
Agreement shall be subject to the fulfillment or waiver by the Purchaser at or
prior to the Pre-Closing Date at or prior to the Closing Date and of each of the
following conditions:

 


(A)          REPRESENTATIONS, WARRANTIES AND COVENANTS.  THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN ARTICLES III AND IV CONTAINED IN THIS AGREEMENT SHALL
HAVE BEEN TRUE AND CORRECT WHEN MADE AND SHALL BE TRUE AND CORRECT AS OF THE
CLOSING, WITH THE SAME FORCE AND EFFECT AS IF MADE AS OF THE CLOSING DATE, OTHER
THAN SUCH REPRESENTATIONS AND WARRANTIES AS ARE MADE AS OF ANOTHER DATE, WHICH
SHALL BE TRUE AND CORRECT AS OF SUCH DATE, AND THE COVENANTS AND AGREEMENTS
CONTAINED IN THIS AGREEMENT TO BE COMPLIED WITH BY THE SELLER ON OR BEFORE THE
CLOSING SHALL HAVE BEEN COMPLIED WITH IN ALL MATERIAL RESPECTS.


 


(B)         NO ORDER.  NO GOVERNMENTAL ORDER (OTHER THAN A GOVERNMENTAL ORDER
RELATING TO THE MATTERS SET FORTH IN (C)(I) BELOW) SHALL BE THREATENED OR BE IN
FORCE AND EFFECT AGAINST THE SELLER, SYNCOM AND ANY MEMBER OF THE FLEET
SYNDICATE, OR THE COMPANY, RESTRAINING OR MATERIALLY AND ADVERSELY ALTERING THE
TRANSACTIONS CONTEMPLATED HEREBY THAT ARE THE SUBJECT OF THE CLOSING.


 


(C)          CONSENTS AND APPROVALS.  THE PURCHASER, THE SELLER AND THE COMPANY,
AS APPLICABLE, SHALL HAVE RECEIVED ALL AUTHORIZATIONS, CONSENTS, ORDERS

 

6

--------------------------------------------------------------------------------


 


AND APPROVALS FROM ALL GOVERNMENTAL AUTHORITIES AND OFFICIALS AND THE REQUIRED
THIRD PARTY UNDER THE LOAN DOCUMENTS NECESSARY OR DESIRABLE TO EFFECT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION
(I) THE APPROVAL, OR EXTENSION THEREOF, AS THE CASE MAY BE, BY THE FCC OF
APPLICATION TO TRANSFER CONTROL OF THE COMPANY TO THE PURCHASER (INCLUDING
APPROVAL OF FOREIGN OWNERSHIP), AND SUCH FCC APPROVAL IS NOT SUBJECT TO FURTHER 
REVIEW, MODIFICATION, APPEAL, REVOCATION OR SUSPENSION AND (II) IF APPLICABLE,
THE PURCHASER AND THE SELLER SHALL HAVE RECEIVED NOTICE FROM THE UNITED STATES
DEPARTMENT OF JUSTICE AND THE FTC THAT SUCH GOVERNMENTAL ENTITIES HAVE
TERMINATED THE APPLICABLE NOTIFICATION PERIOD OR SUCH NOTIFICATION PERIOD SHALL
HAVE EXPIRED WITHOUT REQUIREMENTS FOR THE SALE OR DISPOSITION OF ASSETS OR
LIMITING THE PURCHASER OR THE COMPANY IN THE CONDUCT OF ITS BUSINESS.


 


(D)         OWNERSHIP OF FULLY DILUTED SHARES. ALL OUTSTANDING WARRANTS AND
OPTIONS TO PURCHASE SHARES SHALL HAVE BEEN CONVERTED INTO SHARES; PROVIDED,
HOWEVER, THAT ANY RIGHTS OF ANY OFFICERS, DIRECTORS OR EMPLOYEES OF THE COMPANY
WITH RESPECT TO ANY SHARES SHALL HAVE BEEN WAIVED WITHOUT PAYMENT THEREFORE OR
ANY OBLIGATION TO MAKE A PAYMENT THEREFORE BY THE COMPANY AND WITHOUT ANY
VIOLATION OF LAW.  ALL OF THE SELLER SHARES SHALL BE OWNED BY THE SELLER.


 


(E)          INDEBTEDNESS, WAIVERS AND EXTENSIONS.  WITH RESPECT TO ANY
INDEBTEDNESS OF THE COMPANY OWED TO THE SELLER OR ANY OF ITS AFFILIATES, THE
COMPANY SHALL HAVE OBTAINED (I) WAIVERS OF ANY OPERATING OR FINANCIAL COVENANT
WITH WHICH THE COMPANY IS NOT IN COMPLIANCE AND (II) AN EXTENSION OF THE DUE
DATE OF ANY PRINCIPAL AMOUNT AND CAPITALIZED INTEREST OF SUCH INDEBTEDNESS TO A
DATE NOT PRIOR TO THE SIXTIETH (60TH) DAY FOLLOWING THE CLOSING DATE.


 


(F)            TRANSACTION DOCUMENTS.  EACH OF THE TRANSACTION DOCUMENTS SHALL
HAVE BEEN ENTERED INTO BY THE APPLICABLE PARTIES THERETO (OTHER THAN THE
PURCHASER) AND EACH SHALL BE IN FULL FORCE AND EFFECT.  NEITHER THE COMPANY NOR
THE SELLER SHALL HAVE TAKEN OR FAILED TO TAKE ANY ACTIONS WHICH CONSTITUTES, OR
WITH THE PASSAGE OF TIME OR NOTICE WOULD CONSTITUTE, A MATERIAL BREACH OF ANY OF
THE TRANSACTION DOCUMENTS, WHICH MATERIAL BREACH (I) IS NOT CAPABLE OF BEING
CURED OR (II) HAS NOT BEEN CURED WITHIN THIRTY (30) DAYS AFTER THE COMPANY AND
THE SELLER HAVE RECEIVED WRITTEN NOTICE OF SUCH BREACH FROM THE SELLER.


 


(G)         LONG TERM FINANCING.  THE COMPANY SHALL HAVE ENTERED INTO THE LONG
TERM FINANCING (AS SUCH TERM IS DEFINED IN SETTLEMENT AGREEMENT AND MUTUAL
RELEASE) AND BORROWINGS THEREUNDER HAVE BEEN MADE AVAILABLE TO THE COMPANY.”


 


SECTION 2.12             AMENDMENT AND RESTATEMENT OF SECTION 9.01. 
SECTION 9.01(A) OF THE AGREEMENT (TERMINATION) IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“by either the Seller or the Purchaser if (i) the Purchase Notice shall not have
been sent by the later of (x) the forty second (42nd) month following the date
of this Amendment or (y) ten days after a Sale Termination in accordance with
the Sale Agreement, if there has been a Sale Notice in accordance with such
agreement within

 

7

--------------------------------------------------------------------------------


 

the thirty seventh (37th) month following the date of this Amendment; or
(ii) any regulatory authority has denied approval of the purchase of the Seller
Shares and such denial has become final and unappealable or has approved the
purchase of the Seller Shares subject to the conditions that, in the sole
judgment of the Purchaser would restrict it or its affiliates in their
respective spheres of operations and business activities after the Effective
Date; provided, however, that the right to terminate this Agreement under this
Section 9.01(a) shall not be available to any party whose failure to fulfill any
obligation under this Agreement shall have been the cause of, or shall have
resulted in, the failure of the Closing to occur on or prior to such date.”

 


SECTION 2.13             AMENDMENT OF SECTION 9.01.  SECTION 9.01 IS HEREBY
AMENDED BY ADDING THE FOLLOWING SUBSECTION (E) AT THE END THEREOF:


 

“This Agreement shall automatically terminate in the event (i) Telefónica S.A.
guarantee obligations set forth in Section 10.5 of the Settlement Agreement and
(ii) Telefónica S.A. guarantee obligations set forth in Exhibit K of the
Settlement Agreement shall cease and be of no further force and effect.”

 


SECTION 2.14             AMENDMENT AND RESTATEMENT OF SECTION 10.05. 
SECTION 10.05 OF THE AGREEMENT (ENTIRE AGREEMENT) IS HEREBY AMENDED AND RESTATED
IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior agreements and
undertakings, both written and oral, between or among the Seller, the Company
and the Purchaser with respect to the subject matter hereof and thereof.”

 


SECTION 2.15             AMENDMENT AND RESTATEMENT OF SECTION 10.09. 
SECTION 10.09 OF THE AGREEMENT (GOVERNING LAW) IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“The substantive rights and obligations of the parties arising out of, in
connection with or ancillary to this Agreement shall be governed by the
substantive laws of the State of Florida, excluding conflict of laws
principles.”

 


SECTION 2.16             AMENDMENT AND RESTATEMENT OF SECTION 10.10. 
SECTION 10.10 OF THE AGREEMENT (ARBITRATION) IS HEREBY AMENDED AND RESTATED IN
ITS ENTIRETY TO READ AS FOLLOWS:


 

“(a)                            If a Dispute is not settled within thirty (30)
days after the notice is given to the other parties seeking representative
consideration of a Dispute, such Dispute shall be submitted for resolution to
the American Arbitration Association in accordance with the International
Arbitration Rules of the American

 

8

--------------------------------------------------------------------------------


 

Arbitration Association. A party wishing to submit a Dispute to arbitration
shall give written notice to such effect to the other parties hereto.  The
arbitration shall be resolved by a three-person arbitration panel.”

 


SECTION 2.17             AMENDMENT AND RESTATEMENT OF SECTION 10.11. 
SECTION 10.11 OF THE AGREEMENT (WAIVER OF JURY TRIAL) IS HEREBY AMENDED AND
RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

“Intentionally left blank.”

 


SECTION 2.18             AMENDMENT TO ARTICLE X.  ARTICLE X OF THE AGREEMENT IS
HEREBY AMENDED BY ADDING THE FOLLOWING SECTION 10.14 (CONFIDENTIALITY) AT THE
END THEREOF:


 

“The terms and conditions of this Agreement, and all matters relating thereto,
shall remain confidential between the Parties and shall not be disclosed to any
Person except:  (i) to the Parties and their respective officers, directors,
employees, representatives, counsel, auditors and other professionals who need
to know such information for purposes of conducting their ordinary course of
business; (ii) to any Person as required by operation of law; or (iii) to any
Person agreed to by the Parties, in writing.  To the extent that a Party is
required or purportedly required to disclose all or any terms of this Agreement
pursuant to subparagraph (ii) above, such Party shall immediately give written
notice to the other Parties, and the Party seeking disclosure shall, if so
requested by any other Party, use its best efforts to obtain a protective order
from the court or a written guarantee of confidentiality from any Person to whom
the terms are to be disclosed to limit, in advance, the dissemination and
disclosure of this Agreement and its terms.”

 

ARTICLE III


MISCELLANEOUS

 


SECTION 3.1                   RATIFICATION; ENTIRE AGREEMENT.  THIS AMENDMENT
SHALL NOT BE DEEMED TO BE AN AMENDMENT TO OR EFFECT ANY TERMS OR PROVISIONS OF
THE AGREEMENT OTHER THAN THOSE AMENDED HEREBY AND IS ONLY INTENDED TO AMEND,
ALTER OR MODIFY THE AGREEMENT AS EXPRESSLY STATED HEREIN.  EXCEPT AS AMENDED
HEREBY, THE AGREEMENT REMAINS IN EFFECT, ENFORCEABLE AGAINST EACH OF THE
PARTIES, AND IS HEREBY RATIFIED AND ACKNOWLEDGED BY EACH OF THE PARTIES.  THIS
AGREEMENT, AS AMENDED BY THIS AMENDMENT, CONSTITUTES THE ENTIRE AGREEMENT AMONG
ALL THE PARTIES HERETO AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL AND WRITTEN, AMONG ALL THE PARTIES HERETO WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


SECTION 3.2                   COUNTERPARTS; FACSIMILE SIGNATURE.  THIS AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO
BE AN ORIGINAL, AND ALL OF WHICH TOGETHER SHALL BE DEEMED TO BE ONE AND THE SAME
INSTRUMENT.  ANY PARTY MAY EXECUTE THIS AMENDMENT BY FACSIMILE SIGNATURE, AND
THE OTHER PARTIES WILL BE ENTITLED TO RELY ON SUCH FACSIMILE SIGNATURE AS
CONCLUSIVE EVIDENCE THAT THIS AMENDMENT HAS BEEN DULY EXECUTED BY SUCH PARTY.

 

9

--------------------------------------------------------------------------------


 


SECTION 3.3                   GOVERNING LAW.  THE SUBSTANTIVE RIGHTS AND
OBLIGATIONS OF THE PARTIES ARISING OUT OF, IN CONNECTION WITH OR ANCILLARY TO
THIS AMENDMENT SHALL BE GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF
FLORIDA, EXCLUDING CONFLICT OF LAWS PRINCIPLES.


 


SECTION 3.4                   SEVERABILITY.  THE PROVISIONS OF THIS AMENDMENT
SHALL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER
PROVISIONS HEREOF.  IF ANY PROVISION OF THIS AMENDMENT, OR THE APPLICATION
THEREOF TO ANY PERSON OR ANY CIRCUMSTANCE, IS FOUND TO BE INVALID OR
UNENFORCEABLE IN ANY JURISDICTION, (A) A SUITABLE AND EQUITABLE PROVISION SHALL
BE SUBSTITUTED THEREFOR IN ORDER TO CARRY OUT, SO FAR AS MAY BE VALID OR
ENFORCEABLE, SUCH PROVISION AND (B) THE REMAINDER OF THIS AMENDMENT AND THE
APPLICATION OF SUCH PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE
AFFECTED BY SUCH INVALIDITY OR UNENFORCEABILITY, NOR SHALL SUCH INVALIDITY OR
UNENFORCEABILITY AFFECT THE VALIDITY OR ENFORCEABILITY OF SUCH PROVISION, OR THE
APPLICATION THEREOF, IN ANY OTHER JURISDICTION.


 


SECTION 3.5                   SUCCESSORS AND ASSIGNS.  THIS AMENDMENT IS BINDING
UPON AND SHALL INURE TO THE BENEFIT OF EACH OF THE PARTIES AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.


 


SECTION 3.6                   HEADINGS.  THE HEADINGS, CAPTIONS AND ARRANGEMENTS
USED IN THIS AMENDMENT ARE FOR CONVENIENCE ONLY AND WILL NOT AFFECT THE
INTERPRETATION OF THIS AMENDMENT.


 

[Remainder of page intentionally left blank; signature pages follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective duly authorized Representative as of the date
first above written.

 

 

TEM PUERTO RICO

 

 

 

 

 

By:

 

 

 

 

Name: Francisco Martinez Davis

 

 

Title: Director

 

 

 

 

 

By:

 

 

 

 

Name: Juan Ramon Balcells

 

 

Title: Director

 

 

 

 

 

CLEARCOMM, L.P.

 

 

 

 

 

By:

 

 

 

 

Name: Lawrence Odell Peck

 

 

Title:

 

 

 

 

 

NEWCOMM WIRELESS SERVICES, INC.

 

 

 

 

 

By:

 

 

 

 

Name: Javier O. Lamoso

 

 

Title

 

11

--------------------------------------------------------------------------------